                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JAMES ARTHUR BIGGINS,                           )
                                                 )
                        Plaintiff,               )
                                                 )
                v.                               )   C.A. No. 99-112 (MN)
                                                 )
 WARDEN ROBERT M. SNYDER, et al.,                )
                                                 )
                        Defendants.              )

                                     MEMORANDUM ORDER

        At Wilmington, this 14th day of April 2020, having considered Plaintiff’s motion to reopen

(D.I. 76);

        IT IS HEREBY ORDERED that the motion to reopen (D.I. 76) is DENIED for the

following reasons:

        1.     On August 24, 2000, the Court granted Defendants’ motion to dismiss and closed

the case. (D.I. 65, 66); Biggins v. Snyder, 2000 WL 123999 (D. Del. Aug. 24, 2000) (dismissing

First Amendment religion claims and access to the courts claims, Eighth Amendment conditions

of confinement claims, and Fourteenth Amendment due process claims after Plaintiff was

disciplined for disobeying a prison guard’s direct order admitted to by Plaintiff).       Plaintiff

appealed, and the appeal was dismissed for his failure to timely prosecute. (D.I. 67, 71). On

August 23, 2007, Plaintiff filed a motion for relief from judgment. (D.I. 72). The motion was

denied on September 15, 2008 as untimely and noting that Plaintiff failed to present extraordinary

circumstances to warrant granting the motion. (D.I. 73).

        2.     Recently, on March 10, 2020, Plaintiff filed a motion to reopen the case. (D.I. 76).

The filing does not provide a case number. Instead, the case number provided is “Civil Action

No. 2001 U.S. Dist. Lexis ID.” (D.I. 76). Because Paragraph 1 states, “in March of 1999,
plaintiff filed in the court a § 1983 [action]”, the filing was docketed in this case; the only § 1983

case filed by Plaintiff in this Court in March 1999. Plaintiff describes the § 1983 case as one

claiming a violation of his speedy trial rights by failing to follow laws involved in properly

extraditing him from Maryland and that was dismissed under Heck v. Humphrey which prohibits

the recovery of damages that calls into question the validity of convictions. The instant case

contains no such claims.

       3.      The only other case filed by Plaintiff in March 1999 is a one seeking relief pursuant

to 28 U.S.C. § 2254, see Biggins v. Carroll, 1 C.A. No. 1988 (MN), and it provides the Court some

guidance. Following a search, the Court discovered a 2001 Lexis opinion in this case (see 2001

U.S. Dist. Lexis ID case number Plaintiff provides as the case number) that states:

       Biggins’ motion in limine [that] requests the court order that a Memorandum
       Opinion and Order from the United States District Court for the District of
       Maryland, dated March 1, 1999 be made a part of the record. The order dismisses
       Biggins’ 42 U.S.C. § 1983 claim against Maryland District Court #2-3 and the
       Wicomico Detention Center. In that action, Biggins challenged, inter alia, the
       validity of his confinement under the IAD and his extradition to Delaware. This
       is also one of the grounds of his instant habeas petition.

Biggins v. Snyder, 2001 U.S. Dist. LEXIS 26722, at *2 (D. Del. Feb. 8, 2001).

       4.      Based upon the case description provided by Plaintiff in the instant motion (D.I. 76

¶ 1), it is evident that Plaintiff seeks to reopen a case he filed in the United States District Court

for the District of Maryland, not a § 1983 action he filed in this Court. See Biggins v. Maryland

District Court #2-3, C.A. No. PJM-99-476 (D. Md. Apr. 21, 2016) at D.I. 10, providing a history

that the Court dismissed this case without prejudice on March 5, 1999, upon finding plaintiff had

failed to set out a damage claim for his 1996 arrest, detention and extradition proceedings in

Wicomico County, Maryland pursuant to the state court’s decisions to invoke the Interstate



1
       The case was filed against then warden Robert M. Snyder.


                                                  2
Agreement on Detainers and to order him detained in Maryland, pending extradition to Delaware

and denying Plaintiff’s subsequent motions to reinstate and for relief from judgment pursuant to

Rule 60(b)(6). Accordingly, the motion to reopen will be denied.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               3
